Order, Family Court, Bronx County (Clark Richardson, J., upon fact-finding determination of Marjory Fields, J.), entered on or about August 4, 2000, adjudging the subject child neglected by respondent upon findings of excessive corporal punishment and verbal abuse, unanimously affirmed, without costs.
The findings that respondent inflicted excessive corporal punishment and verbally abused the child are adequately supported by the child’s out-of-court statements that respondent repeatedly hit him with various objects and disparaged him with epithets, as testified to by petitioner’s caseworker and corroborated by the caseworker’s observation of a bruise on the child’s face (see Matter of R./W. Children, 240 AD2d 207 [1997]). No basis exists to disturb Family Court’s findings of credibility (see Matter of Samantha S., 296 AD2d 327 [2002]). Concur — Tom, J.P., Andrias, Buckley, Williams and Friedman, JJ.